DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “wherein thickness” in line 15 should be written as –wherein a thickness—for grammatical clarity.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “the second bead filler is 0.7 to 0.8 that of the second pad” should be written as –the second bead filler is 0.7 to 0.8 times that of the second pad—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) and Kaga (US 5,196,077) (of record). 

Regarding claim 1, Lionetti discloses a tire comprising: a bead core (Fig. 6: 76); a bead filler (Fig. 6: 70) which extends to an outer side in a tire-radial direction of the bead core (Fig. 6: 76); a carcass ply (Fig. 6: 84) which extends from the bead core to another bead core (Fig. 6: 76), and is folded back (Fig. 6: 85) around the bead core (Fig. 6: 76); a pad member (Fig. 6: 68) which is disposed at an outer side in a tire-width direction of the bead filler (Fig. 6: 70); a rubber sheet (Fig. 6: 25) which is disposed between the bead filler (Fig. 6: 70) and the pad member (Fig. 6: 68) in a state covering a folding end (Fig. 6: 85) of the carcass ply (Fig. 6: 84) which has been folded back, a reinforcement ply (Fig. 6: 72) disposed so as to cover the carcass ply (Fig. 6: 84) around the bead core (Fig. 6: 76), a rim strip rubber (Fig. 6: 78) arranged along an outer surface of the tire, a side wall rubber (Fig. 6: 62) which connects with the rim strip rubber (Fig. 6: 78), wherein the rim strip rubber (Fig. 6: 78) and the side wall rubber (Fig. 6: 62) are members constituting the outer surface of the tire, and an electronic component (Fig. 6: 96) which is provided between the rubber sheet (Fig. 6: 25) and the pad member (Fig. 6: 68) wherein a thickness of the rubber sheet (Fig. 6: 25) is uniform, and the pad member is configured from: a first pad (Fig. 6: 68) which contacts outer sides in the tire-width direction of the rubber sheet (Fig. 6: 25) and the bead filler (Fig. 6: 70), and extends outward in the tire radial direction (Fig. 6), the outer side in the tire-radial direction of the first pad (Fig. 6: 68) is formed so as to taper as approaching the outer side in the tire-radial direction (Fig 6). 
However, Lionetti does not expressly recite that the pad member is further configured from a second pad which covers an outer side in the tire-width direction of the first pad and contacts inner sides in the tire-width direction of the rim strip rubber and sidewall rubber.
Kaga teaches a tire comprising a bead portion having a carcass ply turn-up (Fig. 1: 2a) around the bead core (Fig. 1: 4), a sidewall rubber (Fig. 1), a rubber constituting the bead which is a ring-shaped reinforcement covering the bead core (Fig. 1), a rubber sheet (Fig. 1: 6) covering the turn-up portion (Fig. 1: 2a), and a reinforcing layer (Fig. 1: 3a) covering the turn-up portion similar to Lionetti. Moreover, Kaga 

Regarding claim 2, Lionetti further discloses that the electronic component (Fig. 6: 96) is disposed in a vicinity of a tire-radial direction outside end of the rubber sheet (Fig 6: 25).

Regarding claim 3, Lionetti further discloses that the first pad (Fig. 6: 68) covering an outer side in the tire-width direction of the folding end (Fig. 6: 85) of the carcass ply (Fig. 6: 84) which has been folded back, at an outer side in the tire-radial direction of an end part of the reinforcement ply (Fig. 6: 72); and wherein the electronic component (Fig. 6: 96) is disposed between the rubber sheet (Fig. 6: 25) and the first pad (Fig. 6: 68). 

Regarding claim 5, Lionetti further discloses that the rubber sheet (Fig. 6: 25) is disposed in a state covering the folding end (Fig. 6: 85) of the carcass ply (Fig. 6: 84) which has been folded back, from an inner side in the tire-width direction.

Regarding claim 6, Lionetti further discloses that the electronic component (Fig. 1: 10; Fig. 6: 96) is covered by a coating rubber sheet (Fig. 2: 25, 26) ([0043], [0057]), and the coating rubber sheet covering the electronic component (Fig. 6: 96) is disposed between the rubber sheet (Fig. 6: 25) and the pad 

Regarding claim 10, Kaga further teaches that the bead filler is configured by a first bead filler (Fig. 1: 5a) which covers an outer circumference of the bead core (Fig. 1: 4), and a second bead filler (Fig. 1: 5b) which covers an outer side in the tire-radial direction of the first bead filler (Fig 1: 5a). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that the bead filler is configured by a first bead filler which covers an outer circumference of the bead core and a second bead filler which covers an outer side in the tire-radial direction of the first bead filler as is generally known in the substantially similar tire art, as taught by Kaga. 

Regarding claim 11, Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is lower than a modulus of the first pad (Fig. 1: 6) (Col. 3 lines 11-19; Col. 4 lines 47-61). Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa and a modulus of the second bead filler (Fig 1: 5b) is 4 to 7 MPa (Col. 4 lines 57-61). Accordingly, a modulus of the second pad (Fig. 1: 7) may be higher than a modulus of the second bead filler (Fig 1: 5b) within the disclosed ranges (i.e. a modulus of the second pad may be 7 MPa and a modulus of the second bead filler may be 4 MPa). In this manner, the generation of a separation trouble between the turnup portion of the carcass layer and an end portion of the steel cord reinforcing layer is suppressed and the separation trouble in an end portion of the fiber cord reinforcing layer is obviated so that the bead portion can exhibit a more fully satisfactory durability (Col. 2 lines 28-35). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that a modulus of the second pad is lower than a modulus of the first pad as taught by Kaga for the advantages as discussed above. 

Regarding claim 12, Kaga further teaches that a modulus of the second pad (Fig. 1: 7) is 4 to 7 MPa and a modulus of the second bead filler (Fig 1: 5b) is 4 to 7 MPa (Col. 4 lines 57-61). Accordingly, a modulus of the second bead filler with respect to a modulus of the second bead filler may be within the range of 0.57 times (i.e. a modulus of the second bead filler is 4 MPa and a modulus of the second pad is 7 MPa) to 1.75 times (i.e. a modulus of the second bead filler is 7 MPa and a modulus of the second pad is 4 MPa), which falls within and overlaps with the claimed range of 0.7 to 0.8 times. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value for a modulus of the second bead filler with respect to that of the second pad. In this manner, the generation of a separation trouble between the turnup portion of the carcass layer and an end portion of the steel cord reinforcing layer is suppressed and the separation trouble in an end portion of the fiber cord reinforcing layer is obviated so that the bead portion can exhibit a more fully satisfactory durability (Col. 2 lines 28-35). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Lionetti in order to provide that the value for a modulus of the second bead filler with respect to that of the second pad in the aforementioned range as taught by Kaga for the advantages as discussed above.

Regarding claim 15, while modified Lionetti does not explicitly disclose the value for a modulus of the side wall rubber with respect to that of the second pad, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for both the modulus of the rubber sheet and the modulus of the side wall rubber with respect to that of the second pad. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP . 

Claims 7, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lionetti et al. (US 2012/0291936) and Kaga (US 5,196,077) (of record) as applied to claims 1 and 6 above, and further in view of Cukierman et al. (US 2021/0001671) (of record) and Destraves et al. (US 2020/0079159) (of record). 

Regarding claims 7 and 9, modified Lionetti does not expressly recite that a modulus of the coating rubber sheet is lower than a modulus of the rubber sheet and the pad member.
Cukierman teaches a tire provided with a radio frequency module (i.e. electronic component) in the bead region (Fig. 1), wherein the radio frequency transponder (i.e. electronic component) is encapsulated in a simple and effective way in order to make the component easier to handle, and as a result, easier to introduce into the green form of the tire ([0015]). According to one preferred embodiment, the tensile elastic modulus of the encapsulating rubber mass is lower than or equal to the tensile elastic modulus of the adjacent rubber compounds ([0016]). This makes it possible to ensure good tyre endurance and physical integrity of the radiofrequency transponder by minimizing the stresses in the regions surrounding where the communication module is introduced into the tyre and makes it easier for this encapsulating rubber to deform rather than subjecting the components of the tyre to forces that could potentially be sources of damage ([0017]). In other words, the modulus of the coating rubber sheet is considered to be a result effective variable that affects tyre endurance and physical integrity of the radiofrequency transponder. While Cukierman does not explicitly disclose the value for a modulus of the coating rubber sheet with respect to that of the rubber sheet, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable 
Additionally or alternatively, Destraves teaches a tire equipped with an electronic member in the bead region (Fig. 5), wherein according to one preferred embodiment, the electronic unit is encapsulated in at least one electrically insulating encapsulating rubber mass ([0033]), and wherein the elastic modulus of the encapsulating rubber mass is lower than or equal to the elastic modulus of the adjacent rubber blends ([0035]). The rigidity of the encapsulating mass is thus lower than or equal to the rigidity of the adjacent rubber blends ([0037]). Due to this, this encapsulating rubber will deform under mechanical stress, without transmitting excessively high forces to the electronic unit ([0037]). This tends to improve the mechanical endurance of the electronic unit ([0037]). In other words, the modulus of the coating rubber sheet is considered to be a result effective variable that affects the rigidity of components in the region. While Destraves does not explicitly disclose the value for a modulus of the coating rubber sheet with respect to that of the rubber sheet, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating 

Regarding claims 13-14, modified Lionetti does not expressly recite that a modulus of the rubber sheet is equal to a modulus of the first pad.
Cukierman teaches a tire provided with a radio frequency module (i.e. electronic component) in the bead region (Fig. 1), wherein the radio frequency transponder (i.e. electronic component) is encapsulated in a simple and effective way in order to make the component easier to handle, and as a result, easier to introduce into the green form of the tire ([0015]). According to one preferred embodiment, the tensile elastic modulus of the encapsulating rubber mass is lower than or equal to the tensile elastic modulus of the adjacent rubber compounds ([0016]). This makes it possible to ensure good tyre endurance and physical integrity of the radiofrequency transponder by minimizing the stresses in the regions surrounding where the communication module is introduced into the tyre and makes it easier for this encapsulating rubber to deform rather than subjecting the components of the tyre to forces that could potentially be sources of damage ([0017]). In other words, the modulus of the coating rubber sheet 
Additionally or alternatively, Destraves teaches a tire equipped with an electronic member in the bead region (Fig. 5), wherein according to one preferred embodiment, the electronic unit is encapsulated in at least one electrically insulating encapsulating rubber mass ([0033]), and wherein the elastic modulus . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749